DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 16 March 2021. As directed by the amendment: Claims 1, 7, 9, 10, 13, 19, and 20 have been amended, Claim 2 has been cancelled,  and Claim 21 has been added.  Thus, Claims 1 and 3-21 are presently pending in this application.
The amendments to the Abstract have been accepted by the Examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (US Publication No. 2008/0001735, previously cited).
Regarding Claim 1, Tran discloses an output control device (monitoring system, Abstract) comprising: an output control unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) configured to control output of output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) in 5accordance with a change in a state point in a physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405) corresponding to a physiological index value (physiological indices/data values from biosensors, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) based on a biosensor (multiple biosensors which collect the physiological indices/data values, including EMG/EEG/ECG/other sensors, Paragraph 0006, 0035, 0199),  wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) controls the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405), at a position of a current state point in the physiological 
Regarding Claim 19, Tran discloses an output control method (method of monitoring system, Abstract, Flowchart of Fig. 5, Paragraph 0157, 0013-0014), the method comprising by a processor (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A), controlling output of output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) in accordance with a change in a state point in a physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405) corresponding to a physiological index value (physiological indices/data values from biosensors, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) based on a biosensor (multiple biosensors which collect the physiological indices/data values, including EMG/EEG/ECG/other sensors, Paragraph 0006, 0035, 0199)
wherein the controlling of the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123)  is based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space  (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405) at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139).
Regarding Claim 20, Tran discloses a non-transitory computer-readable medium having embodied thereon a15 program (Paragraph 0010, 0035, 0063, 0067, 0123) which when executed by a computer (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A) causes the computer to execute an output control method (monitoring system, Abstract) the method comprising controlling output of output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) in accordance with a change in a state point in a physiological index space 20(system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405) corresponding to a physiological index value  (physiological indices/data values from biosensors, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) based on a biosensor (multiple biosensors which collect the physiological indices/data values, including EMG/EEG/ECG/other sensors, Paragraph 0006, 0035, 0199) wherein the controlling of the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123)  is based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space  (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405) at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139).
Regarding Claim 3, Tran discloses an output control device (monitoring system, Abstract) wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) controls the output of the output information in accordance with a transition speed of the state point in a physiological index space (trend analysis and monitoring sudden/rapid changes in the physiological indices, Paragraph 0013, 0067, 0076, 0046, 0118, 0103).  
Regarding Claim 4, Tran discloses an output control device (monitoring system, Abstract) wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) controls the output of the output information in accordance with stability of the state point in the physiological index space (trend analysis and monitoring changes in the physiological indices, including lack of change, Paragraph 0047, 0061, 0065, 0067, 0115, 0130). 
Regarding Claim 5, Tran discloses an output control device (monitoring system, Abstract) wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) acquires a reward value in accordance with the change in the state point in the physiological index space (weighing physiological indices/data values based on importance values due to relevance, Paragraph 0067, 0068, 0157, 0325) and controls the output of the output information in accordance with the reward value (determination of emergency response/alert due to weighted important data values, Paragraph 0067, 0068, 0157, 0325).  
Regarding Claim 6, Tran discloses an output control device (monitoring system, Abstract) wherein the physiologicalSP366967WO00 66/69 index value is detected by the biosensor while content is output (monitoring and feedback in real time, Paragraph 0139, 0162-0163, 0182, 0268, 0302).  
Regarding Claim 7, Tran discloses an output control device (monitoring system, Abstract) comprising     a processing unit (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A) configured to associate a flag (alerts, outputs, flags, Paragraph 0013, 0076, 0115, 0148, 0151) indicating a transition source state with the state point (monitors current physiological data value with respect to changes in analyzed physiological indicies/data values, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) corresponding to the physiological index value detected by the biosensor (multiple biosensors which collect the physiological indices/data values, including EMG/EEG/ECG/other sensors, Paragraph 0006, 0035, 0199) at a timing in accordance with detection of a predetermined transition source designation manipulation (physiological indicies/data values based monitored over time based on predetermined thresholds, Paragraph 0013, 0067, 0076, 0046, 0118, 0103) in a case in which the predetermined transition source designation manipulation by a user is detected (user pre-defined parameters/patient selected thresholds, Paragraph 0148, 0151, 0173, 0304, 0306), wherein the processing unit is implemented via at least one processor (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A).  
Regarding Claim 8, Tran discloses an output control device (monitoring system, Abstract) wherein 10the output control unit controls output (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) indicating that a current internal state reaches the transition source state (monitors current physiological data value with respect to changes in analyzed physiological indicies/data values, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) in a case in which the state point associated with the flag (alerts, outputs, flags, Paragraph 0013, 0076, 0115, 0148, 0151) indicating the 15transition source state and the current state point satisfy a predetermined relation (physiological indicies/data values based monitored over time based on predetermined thresholds to indicate specified conditions, Paragraph 0013, 0067, 0076, 0046, 0118, 0103).  
Regarding Claim 9, Tran discloses an output control device (monitoring system, Abstract) comprising     a processing unit (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A) configured to associate a flag (alerts, outputs, flags, Paragraph 0013, 0076, 0115, 0148, 0151) indicating a transition 20destination state with the state point (analyzed physiological indicies/data values based monitored and further analyzed over time based on predetermined thresholds, Paragraph 0013, 0067, 0076, 0046, 0118, 0103) corresponding to the physiological index value detected by the biosensor (physiological indices/data values from biosensors, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) at a timing in accordance with detection of a predetermined transition destination manipulation (predetermined thresholds monitored over time to indicate specified conditions, Paragraph 0013, 0067, 0076, 0046, 0118, 0103, 0137) in a case in which the predetermined transition destination manipulation by a user is detected (user pre-defined/patient selected thresholds, Paragraph 0148, 0151, 0173, 0304, 0306), wherein the processing unit is implemented via at least one processor (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A).  
Regarding Claim 10, Tran discloses an output control device (monitoring system, Abstract) wherein the output control unit controls output (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) indicating that a current internal state reaches the transition destination state (monitors current physiological data value with respect to changes in analyzed physiological indices/data values, based on predefined and predetermined analysis thresholds, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) in a case in which the state point associated with the flag (alerts, outputs, flags, Paragraph 0013, 0076, 0115, 0148, 0151) indicating the transition destination state and the current state point satisfy a predetermined 30relation (physiological indices/data values based monitored over time based on predetermined thresholds to indicate specified conditions, Paragraph 0013, 0067, 0076, 0046, 0118, 0103, 0137).  
Regarding Claim 11, Tran discloses an output control device (monitoring system, Abstract) comprising the processing unit (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A) switches the state point associated with the flag (alerts, outputs, flags, which may be altered to predetermined conditions, Paragraph 0013, 0076, 0115, 0148, 0151) indicating the transition destination state (predefined and predetermined analysis thresholds/conditions, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405)
in a case in which the state point associated with the flag (alerts, outputs, flags, which may be altered to predetermined conditions, Paragraph 0013, 0076, 0115, 0148, 0151, 0137) indicating the 5transition source state and the state point associated with the flag indicating the transition destination state (monitors current physiological data value with respect to changes in analyzed physiological indicies/data values, based on predefined and predetermined analysis thresholds, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) are closer than a predetermined distance (physiological indicies/data values based monitored over time based on predetermined thresholds to indicate specified conditions, including relative/proximal conditions, Paragraph 0013, 0067, 0076, 0046, 0118, 0103).  
Regarding Claims 12 and 13, Tran discloses an output control device (monitoring system, Abstract) wherein the physiological 10index value includes a physiological index value reflecting autonomic nerve activity (autonomic function sensors, Paragraph 0006, 0035, 0070), including a physiological index 15value based on at least one of a perspiration sensor (sweat sensing, Paragraph 0220), an electrocardiographic sensor (Paragraph 0006, 0035, 0070), a pulse sensor (pulse oximeter, Paragraph 0035, 0070), or a peripheral bloodstream sensor (bloodflow/pressure sensing, Paragraph 0006, 0035, 0070).  
Regarding Claims 14 and 15, Tran discloses an output control device (monitoring system, Abstract) wherein the physiological 20index value includes a physiological index value reflecting central nerve activity (EEG and brain sensors, Paragraph 0070, 0200, 0223-0224, 0226), including a physiological index value 25based on a brain wave sensor (EEG and brain sensors, Paragraph 0070, 0200, 0223-0224, 0226).  
Regarding Claims 16-18, Tran discloses an output control device (monitoring system, Abstract) wherein a plurality of state points in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405) are classified into a plurality of clusters by 30machine learning (classifying the analyzed physiological indices/data values from biosensors into clusters with respect to machine learning and other computational analysis, Paragraph 0037, 0103, 0107, 0121, 0131, 0136, 0138, 0385), and SP366967WO0068/69 wherein a label added to content output (predefined output symbols/labeled probabilistically, Paragraph 0109, 0138, 0354) at a timing in accordance with detection of a corresponding physiological index value (physiological indices/data values from biosensors during monitoring and analysis, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) is associated with each of the plurality of clusters (cluster analysis, Paragraph 0037, 0103, 0107, 0121, 0131, 0136, 0138, 0385), 5wherein the label is corrected on a basis of evaluation information for the content (predefined output symbols/labeled probabilistically as physiological indices/data values are updated in real time, Paragraph 0109, 0138, 0354).  
Regarding Claim 21, Tran discloses an output control device (monitoring system, Abstract) wherein the output control unit  (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) controls a size of the output information (display output of types of different information Paragraph 0154, 0156, 0303-0306, 0294, including particular data/size/color/placement, Paragraph 0154, 0156, 0303-0306, 0294, output displays of Figs. 15C-F) based on the distribution density of the previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405) at the position of the current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139). -8-  
Response to Arguments
The previous Objections to the Specification (Abstract) as made in the previous Non-Final Rejection Office Action mailed 16 December 2020 have been withdrawn due to the amendments made to the Abstract adding additional details. 
The previous 35 USC 112(b)/pre-AIA  second paragraph rejection of Claim 13 have been withdrawn due to the amendments to Claim 13. 
The previous 35 USC 112(f) interpretations as described in the previous Non-Final Rejection Office Action with respect to the “output control unit” in Claims 1-5, 8, 10, and 20 and “processing unit” in Claims 7, 9, and 11 have been withdrawn due to the amendments to Claims 1, 7, 9, 10, 13, 19, and 20 incorporating additional structural limitations, together with the Applicant’s arguments (Pages 9-10) presented in the Response filed 16 March 2021. 
The Applicant's arguments filed in the Response filed 16 March 2021 with respect to the previous 35 USC 102(a)(1) rejections of Claims 1 and 2-21 as anticipated by Tran have been fully considered but they are not persuasive. 
The Applicant specifically argues (Pages 10-11 of Response) that the previously cited Tran reference does not disclose the newly added limitations to Claim 1, and similar limitations added to independent Claims 19 and 20, specifically “wherein the output control unit controls the output of the output information based on distribution density of previous state points in the physiological index space at a position of a current state point in the physiological index space”, which are adapted from limitations from previous Claim 2 (now cancelled). However, the Examiner disagrees with these arguments. 
As described above, Tran discloses an output control device (monitoring system, Abstract) comprising: an output control unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) configured to control output of output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) in 5accordance with a change in a state point in a physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405) corresponding to a physiological index value (physiological indices/data values from biosensors, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) based on a biosensor (multiple biosensors which collect the physiological indices/data values, including EMG/EEG/ECG/other sensors, Paragraph 0006, 0035, 0199),  wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) controls the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405), at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139),  wherein the output control unit is implemented via at least one processor (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0010, 0035, 0063, 0067, 0123), as required by Claim 1 as amended, and similar limitations in Claims 19 and 20. In particular, Tran discloses that the output of the information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) is based on, in one particular example, specific current density distribution for certain physiological indices (Paragraph 0201) such as impedance as the Applicant argues (Page 11 of Response). However, Tran also discloses multiple other examples of controlling the output of output information based on distribution density of previous state points in the physiological index space at a position of a current state point in the physiological index space, as described in detail above. For example, Tran discloses the calculation of probability densities and state duration densities based on previous measured/calculated physiological indices and values from the biosensors and stored within the databases, which are then outputted to show the information (Paragraph 0109, 0138, 0333, 0354). Tran also discloses specific clustering operations performed to detect patterns (Paragraph 0136-0139), which are then summarized and outputted to show the information or other alerts/trends in the data. These calculations/operations are performed as the system monitors changes in multiple physiological indices within a data framework space using a data mesh network (“physiological index space”), in order to output information, including trends or a specific diagnosis (Paragraph 0035, 0076, 0109, 0131, 0136-0139, 0324, 0374, 0405) by comparing current physiological value state to changes over time including with respect to thresholds (Paragraph 0067, 0076, 0079, 0108, 0136-0139). Therefore, the Examiner maintains that Tran discloses all of the limitations of Claims 1, 19, and 20, including “wherein the output control unit controls the output of the output information based on distribution density of previous state points in the physiological index space at a position of a current state point in the physiological index space” as described in detail above. 
Furthermore, it is noted that the Rosenblatt reference referred to and argued by the Applicant (Page 11 of Response) was not relied upon nor cited in the previous Non-Final Rejection Office Action, rendering these arguments moot. 
No additional arguments were presented specifically with respect to the previous 35 USC 102(a)(1) rejections of dependent Claims 3-18 or new Claim 21. Therefore, Claims 1 and 3-21 remain rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                             

/Eric D. Bertram/Primary Examiner, Art Unit 3792